In an action, inter alia, for a judgment declaring that the plaintiffs are the rightful owners of certain real property, the defendants appeal from stated portions of a judgment of the Supreme Court, Kings County (Rappaport, J.), dated December 10, 2003, which after a nonjury trial, inter alia, declared that the plaintiff Kay Morgan was the sole title holder of the subject real property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The defendants waived the assertion of the affirmative defen*1069ses of laches, unclean hands, and equitable estoppel by not raising them in the pleadings (see CPLR 3018 [b]; Fade v Pugliani/ Fade, 8 AD3d 612, 614-615 [2004]; Kromer v Kromer, 177 AD2d 472, 473 [1991]). In any event, there was sufficient proof adduced at trial for the Supreme Court, as the trier of fact, to conclude that the elements of the asserted defenses were not established.
The defendants’ remaining contentions are without merit. Schmidt, J.P., S. Miller, Mastro and Rivera, JJ., concur.